Deutsche Mortgage & Asset Receiving Corporation 60 Wall Street New York, New York 10005 (212) 250-2500 December 14, 2012 Katherine Hsu Robert Errett Lulu Cheng Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, D.C.20549 Re: Deutsche Mortgage & Asset Receiving Corporation Registration on Form S-3 File No. 333-184376 Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, Deutsche Mortgage & Asset Receiving Corporation (the “Company”), hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 12:00 p.m., Washington, D.C. time, on December 19, 2012 or as soon thereafter as practicable. The Company is aware of its responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to proposed public offering of the securities specified in the above-captioned registration statement. The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. DMARC SHELF ACCELERATION REQUEST Very truly yours, DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION By: /s/Helaine M. Kaplan Name: Helaine M. Kaplan Title: President (Principal Executive Officer) By: /s/ Andrew Mullin Name: Andrew Mullin Title: Vice President, Treasurer, Chief Financial Officer and Chief Accounting Officer cc:Anna Glick, Esq. Cadwalader, Wickersham & Taft LLP DMARC Shelf Acceleration Request
